     Case 3:21-cv-00192-M Document 1 Filed 01/28/21              Page 1 of 13 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DYNAENERGETICS EUROPE GMBH, and
DYNAENERGETICS US, INC.,
                                                        Civil Action No: __________________
       Plaintiffs,

v.
                                                                COMPLAINT
SWM INTERNATIONAL, LLC,                                  AND DEMAND FOR JURY TRIAL

       Defendant.

       Plaintiffs DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (collectively,

“DynaEnergetics”) file this Complaint for patent infringement against SWM International Inc.

(“Defendant”), and, in support thereof, allege as follows:

                                         THE PARTIES

       1.      Plaintiff DynaEnergetics Europe GmbH (“DynaEnergetics Europe”) is a

corporation organized under the laws of Germany, with its headquarters at Kaiserstrasse 3,

53840 Troisdorf, Germany.

       2.      Plaintiff DynaEnergetics US, Inc. (“DynaEnergetics US”) is a corporation

organized under the laws of the State of Colorado, with its headquarters at 2050 W. Sam

Houston Pkwy S., Suite 1750, Houston, TX 77042-3659.

       3.      Upon information and belief, Defendant SWM International, LLC is a Delaware

limited liability company with its headquarters at 2225 West Alcock Street, Pampa, Texas

79065. Defendant SWM International Inc. may be served with process by serving its registered

agent, Dawna Mauldin at 2225 West Alcock Street, Pampa, Texas 79065, or as otherwise

authorized under applicable law.




                                                 1
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21                 Page 2 of 13 PageID 2



       4.      Upon information and belief, Defendant has regular and established places of

business throughout Texas and in this District, including its headquarters at 2225 West Alcock

Street, Pampa, Texas 79065.

                                JURISDICTION AND VENUE

       5.      This is an action for patent infringement under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. § 271.

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the Patent Laws of the United States, including 35

U.S.C. § 1 et seq.

       7.      This court has personal jurisdiction over Defendant, and venue is proper in this

District, because Defendant resides in this District and has regular and established places of

business located within this District, and because Defendant actively and regularly conducts

business within the State of Texas and within this District, including at its headquarters. Further,

upon information and belief, infringement has occurred and/or is occurring within the State of

Texas and this District through Defendant’s manufacture and distribution of the SWM “Thunder

Disposable Gun System” (hereinafter referred to as “Thunder Gun”) at its Texas manufacturing

and distribution facilities, and within the State of Texas and this District through Defendant’s

sales of or offers to sell the Thunder Gun. Upon information and belief, infringement may also

be occurring within the State of Texas and this District through Defendant’s manufacture and

distribution of other SWM products that may be the same or similar to the Thunder Gun, but

have a different tradename including but not limited to the SWM “PerfAlign” and “PerfStorm”

products (collectively referred to as “Other SWM Perf Products”), at its Texas manufacturing

and distribution facilities, and within the State of Texas and this District through Defendant’s

sales of or offers to sell the Other SWM Perf Products.



                                                 2
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21              Page 3 of 13 PageID 3



       8.     Venue as to Defendant is thus proper in this judicial district under 28 U.S.C.

§§ 1391(b) and (c) and 1400(b).

                                           FACTS

       9.     DynaEnergetics is a leader in the field of well completion, perforating, well

abandonment, and seismic technologies. DynaEnergetics has a long history of technological

innovation, including innovation in the manufacture of detonators, detonating cords, and

perforating hardware.

       10.    In connection with its research and development efforts, DynaEnergetics has

developed groundbreaking inventions for a wireless detonator assembly, a pre-wired perforating

gun assembly, and methods of assembling the pre-wired perforating gun assembly. These

inventions are currently protected by multiple United States patents, including U.S. Patent No.

10,844,697 (the “’697 Patent”).

       11.    The ’697 Patent, entitled “PERFORATION GUN COMPONENTS AND

SYSTEM,” was duly and legally issued on November 24, 2020 to DynaEnergetics Europe

GmbH. A true and accurate copy of the ’697 Patent is attached hereto and incorporated herein by

reference as Exhibit A.

       12.    DynaEnergetics makes, distributes, offers to sell, and sells perforating gun

systems that practice the ’697 Patent.         DynaEnergetics Europe exclusively licenses

DynaEnergetics US to make, distribute, offer to sell, and sell perforating gun systems that

practice the ’697 Patent in the United States. DynaEnergetics has marked the covered products

in accordance with 35 U.S.C. § 287.

       13.    Defendant is a competitor of DynaEnergetics, including in the field of perforating

systems. Defendant has, upon information and belief, either alone or in concert, manufactured,




                                              3
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21                  Page 4 of 13 PageID 4



distributed, sold, or offered to sell the Thunder Gun and Other SWM Perf Products in the United

States, including within the State of Texas and within this District.

       14.     Defendant describes its manufacture of perforating guns on its website at

http://www.swmtx.com/about_swm.html. A copy of the Defendant’s website (as accessed on

January 27, 2021) is attached hereto and incorporated herein by reference as Exhibit B.

Defendant previously advertised its perforating gun products, including the Thunder Gun, on its

website. Since at least as early as January 23, 2021, however, Defendant removed the webpage

advertising the Thunder Gun. Upon information and belief, Defendant continues to manufacture,

distribute, sell, or offer to sell the Thunder Gun and/or Other SWM Perf Products in the United

States, including within the State of Texas and within this District.

       15.     Defendant also still provides a downloadable PDF containing specifications for

the Thunder Gun, available at http://www.swmtx.com/pdf/thunder_gun.pdf.             A copy of the

Defendant’s downloadable PDF specifications for the Thunder Gun (as downloaded on January

27, 2021) is attached hereto and incorporated herein by reference as Exhibit C.

       16.     The Thunder Gun infringes one or more claims of the ’697 Patent, including at

least each and every element of Claim 1 either literally or equivalently, as set forth below.

       17.     Claim 1 of the ’697 Patent recites:

               1.      An electrical connection assembly for establishing an electrical connection

                       in a tool string, the electrical connection assembly comprising:

                               a tandem seal adapter having a first end, a second end and a bore

                       that extends from the first end to the second end and entirely through the

                       tandem seal adapter;

                               a perforation gun system comprising a first outer gun carrier, a

                       shaped charge, and a first detonator, wherein the shaped charge and the



                                                 4
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21                Page 5 of 13 PageID 5



                     first detonator are positioned within the first outer gun carrier, wherein the

                     first outer gun carrier is connected to the first end of the tandem seal

                     adapter; and

                             a pressure bulkhead having an outer surface, a first end and a

                     second end, the outer surface of the pressure bulkhead is sealing received

                     in the bore of the tandem seal adapter, the pressure bulkhead also having a

                     pin connector assembly extending through the pressure bulkhead from a

                     first pin connector end to a second pin connector end, and configured to

                     relay an electrical signal from the first end of the pressure bulkhead to the

                     second end of the pressure bulkhead, wherein the first pin connector end

                     extends beyond the first end of the pressure bulkhead and the second pin

                     connector end extends beyond the second end of the pressure bulkhead,

                     wherein

                             the first detonator is in electrical communication with the pin

                     connector assembly, wherein the tandem seal adapter and the pressure

                     bulkhead are configured to provide a seal between the detonator and an

                     environment on the second end of the tandem seal adapter.

       18.    The Thunder Gun either literally or equivalently contains an electrical connection

assembly for establishing an electrical connection in a tool string. This is evidenced by the

description of the Thunder Gun in Exhibit C stating that the Thunder Gun has a “Pre-wired Pin-

Box Gun . . . for quicker installation,” a “Single Style Feed-Thru for simplified connections,”

and that the Thunder Gun is “Pre-wired w/ double insulated wire.” An example of this is also

shown in the below photos of the Thunder Gun.




                                                5
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21              Page 6 of 13 PageID 6




       19.    The electrical connection assembly in the Thunder Gun either literally or

equivalently comprises a tandem seal adapter having a first end, a second end and a bore that

extends from the first end to the second end and entirely through the tandem seal adapter. An

example of this is shown in the below annotated photo of the Thunder Gun.

                First End                              Second End


                                                          Bore Extending Through




       20.    The electrical connection assembly in the Thunder Gun either literally or

equivalently comprises a perforation gun system comprising a first outer gun carrier, a shaped

charge, and a first detonator, wherein the shaped charge and the first detonator are positioned


                                              6
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21                  Page 7 of 13 PageID 7



within the first outer gun carrier, wherein the first outer gun carrier is connected to the first end

of the tandem seal adapter. This is evidenced in the below annotated photos of the Thunder Gun,

which shows the Thunder Gun outer gun carrier, an assembly including a carrier for housing a

shaped charge (not shown) and a first detonator (not shown). The Thunder Gun assembly is

positioned within the outer gun carrier, wherein the outer gun carrier is connected to the first end

of the tandem seal adapter.




                                            Outer Gun Carrier        Connection to first end of tandem sub




                                                                                  First end of tandem sub


       21.     The electrical connection assembly in the Thunder Gun either literally or

equivalently comprises a pressure bulkhead having an outer surface, a first end and a second end,

the outer surface of the pressure bulkhead is sealing received in the bore of the tandem seal

adapter, the pressure bulkhead also having a pin connector assembly extending through the

pressure bulkhead from a first pin connector end to a second pin connector end, and configured

to relay an electrical signal from the first end of the pressure bulkhead to the second end of the

pressure bulkhead, wherein the first pin connector end extends beyond the first end of the

pressure bulkhead and the second pin connector end extends beyond the second end of the



                                                  7
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21                       Page 8 of 13 PageID 8



pressure bulkhead. This is evidenced by the description of the Thunder Gun in Exhibit C stating

that the Thunder Gun uses a “Single Style Feed-Thru for simplified connections.” An example of

this is shown in the below annotated photos from of the Thunder Gun.

                     Pressure bulkhead
                                                 Outer surface of bulkhead

                                                                            Bore through TSA
                            Seals




           First end of bulkhead                            Second end of bulkhead




                                           Bulkhead




                                    Pin connector assembly extending
                                    through the bulkhead



                     First pin connector end                Second pin connector end




                   First end of bulkhead    Bulkhead       Second end of bulkhead




                                     Pin connector assembly extending
                                     through the bulkhead



                      First pin connector end                Second pin connector end




                                                       8
    Case 3:21-cv-00192-M Document 1 Filed 01/28/21               Page 9 of 13 PageID 9



       22.    The electrical connection assembly in the Thunder Gun either literally or

equivalently comprises the first detonator being in electrical communication with the pin

connector assembly, wherein the tandem seal adapter and the pressure bulkhead are configured

to provide a seal between the detonator and an environment on the second end of the tandem seal

adapter. This is evidenced by the description of the Thunder Gun in Exhibit C stating that the

Thunder Gun “Can be used with any brand of Addressable Switches & Detonators” and that the

“Contact End Fittings” are “Pre-wired w/ double insulated wire” and “Used with Addressable

Switch only.” An example of this is also shown in the below annotated photos of the Thunder

Gun.




                                   Seal



                                            Seal




       23.    Defendant has known of the ’697 Patent and its own infringing activities since at

least as early as the filing of this complaint. Further, on September 11, 2020, DynaEnergetics

put Defendant on notice of U.S. Patent Application 16/585,790 (the “’790 Application”) that led

to the ’697 Patent. The claims in the published ’790 Application are identical to the claims that

                                                   9
   Case 3:21-cv-00192-M Document 1 Filed 01/28/21                  Page 10 of 13 PageID 10



actually issued in the ’697 Patent. A copy of the letter sent to Defendant on September 11, 2020

is attached hereto and incorporated herein by reference as Exhibit D. DynaEnergetics sent

another email on November 25, 2020, informing Defendant of the issuance of the ’697 Patent

and again notifying Defendant of its infringement. Defendant responded to DynaEnergetics on

September 25, 2020 and December 21, 2020 representing that Defendant would cease its

infringing activity and begin to phase out the Thunder Gun. However, after further

communication between DynaEnergetics and Defendant, Defendant notified DynaEnergetics on

January 10, 2021 that Defendant would not sign any agreement stating that Defendant would

cease its infringing activity. In addition, as of at least January 23, 2021, it appears that Defendant

has attempted to remove some, but not all, publicly available online mentions of the Thunder

Gun, evidencing Defendant’s acknowledgement of its infringing activity. Upon information and

belief, Defendant has not ceased its infringing activity and likely has started branding the same

Thunder Gun under different tradenames, including the Other SWM Perf Products.

       24.     Because Defendant is using infringing technology to compete directly with

DynaEnergetics, it is causing irreparable harm to DynaEnergetics, thereby forcing

DynaEnergetics to bring this lawsuit to protect its intellectual property.

                  COUNT I – INFRINGEMENT OF THE ’697 PATENT

       25.     DynaEnergetics repeats and incorporates by reference the allegations contained in

the foregoing paragraphs, as if stated fully herein.

       26.     DynaEnergetics is the owner of the ’697 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’697

Patent against infringers, and to collect damages for all relevant times.

       27.     Defendant has, either alone or in concert, directly infringed and continues to

infringe the ’697 Patent, either literally or through the doctrine of equivalents, by making, using,



                                                 10
   Case 3:21-cv-00192-M Document 1 Filed 01/28/21                  Page 11 of 13 PageID 11



importing, supplying, distributing, selling and/or offering for sale the Thunder Gun and the Other

SWM Perf Products within the United States, in violated of 35 U.S.C. § 271(a).

        28.     Upon information and belief, Defendant has made and is continuing to make

unlawful gains and profits from its infringement of the ’697 Patent.

        29.     At least as early as November 25, 2020 or, alternatively, at least as early as the

filing of this complaint, Defendant has been on notice of and has had knowledge of, ’697 Patent

and of DynaEnergetics’ allegations of infringement.          Defendant’s infringement of the ’697

Patent has been willful and deliberate at least since this date.

        30.     DynaEnergetics has been damaged and irreparably harmed by Defendant’s

infringement of the ’697 Patent for which DynaEnergetics is entitled to relief under 35 U.S.C. §

284 and 35 U.S.C. § 154(d). DynaEnergetics will continue to suffer damages and irreparable

harm unless Defendant is enjoined preliminarily and permanently by this Court from continuing

its infringement.

                                       ATTORNEYS’ FEES

        31.     Pursuant to 35 U.S.C. § 285, DynaEnergetics is entitled to and hereby demands its

reasonable attorneys’ fees in this case.

                                           JURY DEMAND

        32.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DynaEnergetics

respectfully requests a trial by jury of any issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, DynaEnergetics respectfully asks that the Court issue citation for

Defendant to appear and answer and seeks the following additional relief:

          A.    that Defendant be declared to have directly infringed one or more of the claims of

the ’697 Patent under 35 U.S.C. § 271(a);



                                                  11
   Case 3:21-cv-00192-M Document 1 Filed 01/28/21                 Page 12 of 13 PageID 12



         B.    that that Court issue a preliminary and permanent injunction pursuant to 35

U.S.C. § 283 against the continuing infringement of the claims of the ’697 Patent by Defendant,

its officers, agents, employees, attorneys, representatives, and all others acting in concert

therewith;

         C.    that the Court order an accounting for all monies received by or on behalf of

Defendants and all damages sustained by DynaEnergetics as a result of Defendant’s

aforementioned infringements, that such monies and damages be awarded to DynaEnergetics,

and that interest and costs be assessed against Defendant pursuant to 35 U.S.C. § 284 and 35

U.S.C. § 154(d);

         D.    that the Court declare that Defendant’s infringement was and is willful from the

time it became aware of the infringing nature of their product and award treble damages for the

period of such willful infringement of the ’697 Patent, pursuant to 35 U.S.C. § 284;

         E.    that the Court declare this an exceptional case and order that Defendant pay to

DynaEnergetics its reasonable attorneys’ fees and costs, pursuant to 35 U.S.C. § 285; and

         F.    that the Court award such further and other relief to DynaEnergetics as the Court

deems just, together with its costs and disbursements in this action.


Dated: January 28, 2021                       Respectfully submitted,

                                              By: /s/ William N. Drabble
                                                  William N. Drabble
                                                  Texas Bar No. 24074154
                                                  London England
                                                  Texas Bar No. 24110313
                                                  GRAY REED & MCGRAW LLP
                                                  1601 Elm. St., Suite 4600
                                                  Dallas, TX 75201
                                                  Telephone: (214) 954-4135
                                                  Facsimile: (214) 953-1332
                                                  Email: wdrabble@grayreed.com
                                                  Email: lengland@grayreed.com



                                                12
Case 3:21-cv-00192-M Document 1 Filed 01/28/21     Page 13 of 13 PageID 13



                                    Barry J. Herman (pro hac vice to be filed)
                                    Maryland Federal Bar No. 26061
                                    Stephanie M. Nguyen (pro hac vice to be filed)
                                    DC Bar No. 1046300
                                    Julie C. Giardina (pro hac vice to be filed)
                                    Maryland Federal Bar No. 21085
                                    WOMBLE BOND DICKINSON (US) LLP
                                    100 Light St, 26th Floor
                                    Baltimore, MD 21202
                                    Telephone: (410) 545-5830
                                    Email: Barry.Herman@wbd-us.com
                                    Telephone: (410) 545-5873
                                    Email: Stephanie.Nguyen@wbd-us.com
                                    Telephone: (410) 545-5802
                                    Email: Julie.Giardina@wbd-us.com

                                    Preston H. Heard (pro hac vice to be filed)
                                    Georgia Bar No. 476319
                                    WOMBLE BOND DICKINSON (US) LLP
                                    271 17th Street, NW, Suite 2400
                                    Atlanta, GA 30363
                                    Telephone: (404) 888-7366
                                    Email: Preston.Heard@wbd-us.com

                                    Lisa J. Moyles (pro hac vice to be filed)
                                    Connecticut State Bar No. 425652
                                    Jason M. Rockman (pro hac vice to be filed)
                                    New York Bar No. 4450953
                                    MOYLES IP, LLC
                                    One Enterprise Drive, Suite 428
                                    Shelton, CT 06484
                                    Telephone: (203) 428-4420
                                    Email: lmoyles@moylesip.com
                                    Email: jrockman@moylesip.com

                                Attorneys for Plaintiffs DynaEnergetics Europe
                                GmbH and DynaEnergetics US, Inc.




                                  13
